

115 S3546 IS: To designate the facility of the United States Postal Service located at 901 N. Francisco Avenue in Mission, Texas, as the “Mission Veterans Post Office Building”.
U.S. Senate
2018-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3546IN THE SENATE OF THE UNITED STATESOctober 4, 2018Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 901 N. Francisco Avenue in
			 Mission, Texas, as the Mission Veterans Post Office Building.
	
		1.Mission Veterans Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 901 N. Francisco Avenue in Mission, Texas, shall be known and designated as the Mission Veterans Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Mission Veterans Post Office Building.